TEFMD Because the electronic format for filing Form N-SAR does not provide adequate space for responding to Items 72DD1 and 72DD2, 73A1 and 73A2, 74U1 and74U2, and 74V1 and 74V2, complete answers are as follows: Item 72DD1 and 72DD2 Total income dividends for which record date passed during the period Share Class Total Income Dividends (000’s omitted) Class A $8,487 Class B $535 Class C $827 Class F $455 Total $10,304 Class R-5 $205 Total $205 Item 73 A1 and 73A2 Distributions per share for which record date passed during the period Share Class Dividends from Net Investment Income Class A $0.6243 Class B $0.5062 Class C $0.4973 Class F $0.6105 Class R-5 $0.6522 Item 74U1 and 74U2 Number of shares outstanding Share Class Shares Outstanding (000’s omitted) Class A 14,773 Class B 1,001 Class C 1,746 Class F 919 Total 18,439 Class R-5 346 Total 346 Item 74V1 and 74V2 Net asset value per share (to nearest cent) Share Class Net Asset Value Per Share Class A $15.76 Class B $15.76 Class C $15.76 Class F $15.76 Class R-5 $15.76 TEFVA Because the electronic format for filing Form N-SAR does not provide adequate space for responding to Items 72DD1 and 72DD2, 73A1 and 73A2, 74U1 and74U2, and 74V1 and 74V2, complete answers are as follows: Item 72DD1 and 72DD2 Total income dividends for which record date passed during the period Share Class Total Income Dividends (000’s omitted) Class A $9,277 Class B $375 Class C $477 Class F $547 Total $10,676 Class R-5 $92 Total $92 Item 73 A1 and 73A2 Distributions per share for which record date passed during the period Share Class Dividends from Net Investment Income Class A $0.6200 Class B $0.4981 Class C $0.4890 Class F $0.6067 Class R-5 $0.6495 Item 74U1 and 74U2 Number of shares outstanding Share Class Shares Outstanding (000’s omitted) Class A 16,168 Class B 755 Class C 1,036 Class F 1,067 Total 19,026 Class R-5 145 Total 145 Item 74V1 and 74V2 Net asset value per share (to nearest cent) Share Class Net Asset Value Per Share Class A $16.30 Class B $16.30 Class C $16.30 Class F $16.30 Class R-5 $16.30
